DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitations, 
“….. individuality data relating to external appearance or audio of a living being, the individuality data being set corresponding to the robot; 
similarity rating between (i) the individuality data stored in the memory and (ii) the detected external appearance or audio of the living being, …..”.
Claim 15 recites, “a individuality data storage region…”
	Applicant’s filed specification recites, 
“[0032] The liking data storage 191 stores liking data. The liking data is data retained to define individuality of the robot 100, and specifically is data indicating preferences of the robot 100 regarding external appearance. 

[0034] The liking data is data unique to the robot 100, and is stored in the liking data storage 191 ……………………………………………  By setting the liking data in this manner prior to shipping, the robot 100 can be made to have innate individuality as if to have the facial preferences innate to humans. 

[00391 The similarity rating calculator 150 calculates the similarity rating between the face of 
the target detected by the target detector 140 and the favorite face of the robot 100 indicated 
by the liking data stored in the liking data storage 191. Here, the term "similarity rating" is an 
indicator indicating a degree to which two faces resemble each other. The similarity rating calculator 150 compares the pattern of the face of the target detected by the target detector 140 and the pattern of the favorite face of the robot 100 indicated by the liking data stored in 
the liking data storage 191. Then the similarity rating calculator 150, on the basis of 
predetermined rules, determines whether the patterns of the two faces resemble each other.
 
[0040] Specifically, by use of the functions of the image recognizer 119, from the image 
acquired by the imager I15a, the similarity rating calculator 150 recognizes the outline of the target face and parts such as the eyes, ears, nose, mouth, or the like included in the face. Then 
the similarity rating calculator 150, compares the outline shape and/or the positions and 
shapes of each of the parts with the face indicated by the liking data, and calculates a value, as
8936-147058-USthe similarity rating, that increases with degree of matching. The similarity rating calculator 
150 is achieved by the controller 110 in cooperation with the image recognizer 119. 
[0041] Further, in the case in which the face of the target is not imaged by the imager 1 15a 
from the front, the orientation of the face of the target in the acquired image may differ from 
5 the orientation of the face indicated by the liking data. In this case, the similarity rating calculator 150 calculates the similarity rating after performing a data conversion to correct the orientation of the face for the acquired image so that the orientation of the face of the target in 

absorbing differences in the orientation of the face in this manner, the similarity rating10 calculator 150 can calculated the similarity rating of the two faces with good accuracy. 

As such there is not support as in claim 1 for the claimed, 
“ individuality data relating to external appearance or audio of a living being, the individuality data being set corresponding to the robot; 
…….. derive a similarity rating between (i) the individuality data stored in the memory and (ii) the detected external appearance or audio of the living being, …..”, emphasis added.
	The rest of the claims are rejected for having similar deficiencies as claim 1 or for depending on a rejected base claim.
As such there is not support as in claim 15 for the claimed, “a individuality data storage region…”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 10, the limitation, “the another robot” lacks antecedent basis.

Specification
The disclosure is objected to because of the following informalities:
Applicant’s filed specification recites, 
“[0032] The liking data storage 191 stores liking data. The liking data is data retained to define individuality of the robot 100, and specifically is data indicating preferences of the robot 100 regarding external appearance. 

[0034] The liking data is data unique to the robot 100, and is stored in the liking data storage 191 ……………………………………………  By setting the liking data in this manner prior to shipping, the robot 100 can be made to have innate individuality as if to have the facial preferences innate to humans. 

[00391 The similarity rating calculator 150 calculates the similarity rating between the face of 
the target detected by the target detector 140 and the favorite face of the robot 100 indicated 
by the liking data stored in the liking data storage 191. Here, the term "similarity rating" is an 
indicator indicating a degree to which two faces resemble each other. The similarity rating calculator 150 compares the pattern of the face of the target detected by the target detector 140 and the pattern of the favorite face of the robot 100 indicated by the liking data stored in 
the liking data storage 191. Then the similarity rating calculator 150, on the basis of 
predetermined rules, determines whether the patterns of the two faces resemble each other.
 
[0040] Specifically, by use of the functions of the image recognizer 119, from the image 
acquired by the imager I15a, the similarity rating calculator 150 recognizes the outline of the target face and parts such as the eyes, ears, nose, mouth, or the like included in the face. Then 
the similarity rating calculator 150, compares the outline shape and/or the positions and 
shapes of each of the parts with the face indicated by the liking data, and calculates a value, as
8936-147058-USthe similarity rating, that increases with degree of matching. The similarity rating calculator 
150 is achieved by the controller 110 in cooperation with the image recognizer 119. 
[0041] Further, in the case in which the face of the target is not imaged by the imager 1 15a 
from the front, the orientation of the face of the target in the acquired image may differ from 
5 the orientation of the face indicated by the liking data. In this case, the similarity rating calculator 150 calculates the similarity rating after performing a data conversion to correct the orientation of the face for the acquired image so that the orientation of the face of the target in 
the acquired image approaches the orientation of the face indicated by the liking data. By 


The term or phrase, “liking data, ………indicating preferences of the robot” is indefinite because the specification does not clearly provide the meaning of or indicate what is meant by, “liking data, ….. indicating preferences of the robot”.  The liking data as understood from the specification is prestored data of images of faces of humans or audio.  However the stored data of a human face or audio does not indicate a preference of a robot as disclosed in applicant’s specification of claims.  The specification fails to provide a show of preference or liking of data by the robot as claimed.
As an example applicant’s specification section 114, 115 including other sections mention, “liking data indicating preferences of the robot”, but there is nothing in the data that show any preference at all.  The liking data as claimed is merely stored images or audio.  Applicant is requested to show the preference indicated by the claimed, “liking data”.  
The term, “preference” as defined in the dictionary indicates a greater liking for an alternative over another or others, e.g., “he chose a clock in preference to a watch”.  On the contrary applicants stored data is not indicating that one data has been chosen as a preference of the other or that the robot has chosen one data over another.  Applicant’s robot has a database that stores data e.g. facial images or audio for instance, then the stored data is later compared with images or audio recently detected by the robot.  The comparison is made to see if there is a match.  But there is no indication of any preference by the linking data as called for in the specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Onodera (US 20170169203) in view of 
Regarding claim 1, Onodera discloses a robot 100 (figs. 1&2; sec 0018-0020) comprising: 
a memory (30 having DB31 and DB32; figs. 2 &3; sec 0026) configured to store data relating to external appearance or audio of a living being (Onodera teaches of storing a database 32 data of individuals i.e. “individuality data” relating to an external appearance or audio of a living being e.g. individual images or audio of a user stored in a database 32; sec 0029, 0030, 0031), the data being set corresponding to the robot (according to Onodera it is obvious that data of different faces or different audio are stored to correspond to different robots; sec 0029, 0030, 0031) ; 
a processor 10 (fig. 2; sec 0022, 0025) configured to:
detect external appearance or audio of a living being (i.e. using camera 40 or microphone 41 in conjunction with the controller 10 to detect appearances and audio of a living being; sec 0029, 0030), and by controlling the robot:
cause the robot to derive a similarity rating (i.e. performing a comparison between data stored in the memory and detected external appearance or audio of the living being; citing, “…a degree of similarity equal to or higher than a threshold…”, sec 0029) between (i) the data stored in the memory (prestored data in the database 31 is compared with recently detected data, sec 0029, 0030, 0031) and (ii) the detected external appearance or audio of the living being (recently detected image or audio data of a living being, sec 0029, 0030, 0031); 
cause the robot to execute an operation in accordance with the similarity rating (based on the similarity rating the robot is controlled to interact with the user, i.e. the robot is caused to speak or make facial expressions or read out names or interact with a user in accordance with the similarity rating; sec 0031, 0037, 0040, 0041, 0044).
Regarding claim 3, Onodera discloses the robot according to claim 1 wherein the higher the derived similarity rating, the higher the processor sets a favorability rating (i.e. a degree of similarity higher or less that a threshold; sec 0029) of the robot with respect to the living being, and the processor controls the robot to cause the robot to execute the operation in accordance (read out a person’s name is the similarity degree is above a favorable value; sec 0031). 
Regarding claim 4, Onodera discloses the robot according to claim 3, wherein the processor detects a condition of the living being, by controlling the robot (detects that a living being’s condition is one of speaking by controlling the robot to detect speech and images of a living being; sec 0029, 0030), causes the robot to execute the operation (read out a person’s name is the similarity degree is above a favorable value; sec 0031) in accordance with (i) the detected condition of the living being, and (ii) the set favorability rating (i.e. a degree of similarity higher or less that a threshold; sec 0029) of the robot with respect to the living being.
Regarding claim 5, Onodera discloses the robot according to claim 1, wherein the processor determines the operation (based on the claimed conditions, the robot is controlled to interact with the user, i.e. the robot is caused to speak or make facial expressions or read out names or interact with a user in accordance with the similarity rating; sec 0031, 0037, 0040, 0041, 0044) based on the stored data and the detected external appearance or audio of the living being, and by controlling the robot, causes the robot to execute the determined operation (the robot is caused to speak or make facial expressions or read out names or interact with a user in accordance with the similarity rating; sec 0031, 0037, 0040, 0041, 0044).
Regarding claim 6, Onodera discloses the robot according to claim 5, wherein the processor determines the operation to be executed by the robot in accordance with at least one of: (i) a peripheral environment of the robot (environmental conditions included detecting speech and audio in the environment; sec 0029, 0030), (ii) an internal condition of the robot, or (iii) the living being for which the external appearance or audio is detected (audio and face of the living being is detected and the image of the living being serves as external appearance which is detected; sec 0029, 0030). 
Regarding claim 7, Onodera discloses the robot according to claim 6, wherein upon a specific event occurring in the peripheral environment, the processor determines an operation corresponding to the specific even that occurred, as the operation to be executed by the robot, upon the internal condition corresponding to a specific internal condition, the processor determines an operation corresponding to the specific internal condition, as the operation to be executed by the robot, and upon detection of the external appearance or audio of the living being, the processor determines an operation corresponding to the living being, as the operation to be executed by the robot (sec 0031, 0037, 0040, 0041, 0044).  
Regarding claim 8, Onodera discloses the robot according to claim 7, wherein upon occurrence of at least two of (i) the specific event in the peripheral environment (detect audio or face of living being in environment; sec 0029, 0030), (ii) the internal condition corresponding to the specific internal condition, or (iii) detection of the external appearance or audio of the living being (detect audio or face of living being in environment; sec 0029, 0030), the processor, based on the stored data and the external appearance or audio of the living being, determines, as the operation to be executed by the robot, one among (i) an operation (the living being produces audio that is detected and the image of the living being serves as external appearance which is detected; sec 0029, 0030) corresponding to the event that occurred, (ii) an operation corresponding to the internal condition, and (iii) an operation corresponding to the living being (the living being produces audio that is detected and the image of the living being serves as external appearance which is detected; sec 0029, 0030). 
audio and face of a  plurality e.g. family living beings are detected; sec  (sec 0031, 0037, 0040, 0041, 0044), the processor determines the living being (a match of the voice or face of the being is made; sec 0029, 0030), serving as an operation target of the robot, from among the living beings based on (i) the detected external appearance or audio of the living beings (audio and face of a  plurality e.g. family living beings are detected; sec  (sec 0031, 0037, 0040, 0041, 0044) and (ii) the stored data, and by control of the robot, the processor causes the robot to execute the determined operation (the robot is caused to speak or make facial expressions or read out names or interact with a user; sec 0031, 0037, 0040, 0041, 0044) with respect to the determined living being. 
Regarding claim 10, Onodera discloses the robot according to claim 1, wherein the stored data of the robot relating to external appearance or audio of a living being differs from another stored data (different facial or audio data of different beings e.g. a family is stored in the robot; sec 0029, 0030) in the another robot, the another robot being of a same model type as the robot (it is believed that the robot in Onodera is same model of robot or different model as long as they operate according to the descriptions disclosed in Onodera; therefore it would be obvious to one having ordinary skill in the art; sec 0031, 0037, 0040, 0041, 0044).  
Regarding claim 11, Onodera discloses the robot according to claim 1, wherein the stored data is stored in the memory prior to shipment of the robot (in Onodera it would be obvious to store the data in the robot before shipment or after shipment because the data has to be first stored before a comparison could be made with detected external data; sec 0031, 0037, 0040, 0041, 0044).  
(in Onodera it would be obvious to store the data after acquiring it from a server from any external source as a matter of convenience or efficiency of obtaining such data; sec 0031, 0037, 0040, 0041, 0044).
Regarding claim 13 Onodera discloses the robot according to claim 1, wherein the stored sec 0023, 0030).
Regarding claim 14 Onodera discloses the robot according to claim 1, wherein the robot further comprises at least one of: 
a drive actuator configured to drive a movable part, a display, an audio speaker (speech urger 13; sec 0025), or a locomotion actuator configured to cause locomotion of the robot, and by using the drive actuator to drive the movable part, causing an image to display on the display, causing output of audio from the audio speaker (reads out name, etc; sec 0031), or causing locomotion of the robot by the locomotion actuator, the processor causes the robot to execute the operation in accordance with (i) the stored data and (ii) the detected external appearance or audio of the detected living being (sec 0023, 0030).
Regarding claim 15 Onodera discloses the robot according to claim 1, wherein the stored data is stored in a data storage region of the memory (DB 31; sec 0029, 0030; fig. 2) that differs from a target data storage region of the memory (Personal DB 32; sec 0031; fig. 2 ) in which is stored target data regarding specific users including an owner of the robot, and the specific users cannot change or delete the stored data (it would be obvious to create the robot such that the stored data is not altered for security or altered to update contents thereof; sec 0029, 0030). 
the robot is caused to speak or make facial expressions or read out names or interact with a user; sec 0031, 0037, 0040, 0041, 0044) that is the operation in accordance with ths stored data and the detected external appearance or audio of the living being, and (ii) a second operation (the robot is caused to speak or make facial expressions or read out names or interact with a user; these operations are different from each other; sec 0031, 0037, 0040, 0041, 0044) in accordance with a type of the living being, the second operation being different from the first operation.
Regarding claim 17 Onodera discloses the robot according to claim 1, wherein by control of the robot, the processor causes the robot to execute the operation (the robot is caused to speak or make facial expressions or read out names or interact with a user; sec 0031, 0037, 0040, 0041, 0044) in accordance with (i) the stored data (sec 0029-0031), (ii) the external appearance or audio of the detected living being (sec 0029-0031), and (iii) a type of the living being (sec 0029-0031).
Regarding claim 18 Onodera discloses the robot according to claim 1 wherein the operation is a favorable operation and a priority operation with respect to the living being (the robot is caused to speak or make facial expressions or read out names or interact with a user; these are operations are a favorable operation and a priority operation to the living being as a companion event; sec 0031, 0037, 0040, 0041, 0044), and the processor, in accordance with thsec 0029-0031).  
Regarding claim 19 Onodera discloses a control method of a robot that includes a memory (30 having DB31 and DB32; figs. 2 &3; sec 0026) configured to store data relating to Onodera teaches of storing a database 32 data of individuals i.e. “individuality data” relating to an external appearance or audio of a living being e.g. individual images or audio of a user stored in a database 32; sec 0029, 0030, 0031), the stored data being set corresponding to the robot (according to Onodera it is obvious that data of different faces or different audio are stored to correspond to different robots; sec 0029, 0030, 0031), the method comprising: 
detecting an external appearance or audio of a living being (i.e. using camera 40 or microphone 41 in conjunction with the controller 10 to detect appearances and audio of a living being; sec 0029, 0030); and 
causing the robot to derive a similarity rating (i.e. performing a comparison between data stored in the memory and detected external appearance or audio of the living being; citing, “…a degree of similarity equal to or higher than a threshold…”, sec 0029) by comparison of (i) the individuality data stored in the memory (prestored data in the database 31 is compared with recently detected data, sec 0029, 0030, 0031) and (ii) the detected external appearance or audio of the living being (recently detected image or audio data of a living being, sec 0029, 0030, 0031); and 
causing the robot to execute an operation in accordance with the derived similarity rating (based on the similarity rating the robot is controlled to interact with the user, i.e. the robot is caused to speak or make facial expressions or read out names or interact with a user in accordance with the similarity rating; sec 0031, 0037, 0040, 0041, 0044).
Regarding claim 20 Onodera discloses a non-transitory computer-readable recording medium that stores a program causing a computer of a robot, that includes a memory (30 having DB31 and DB32; figs. 2 &3; sec 0026) configured to store one individuality data relating to Onodera teaches of storing a database 32 data of individuals i.e. “individuality data” relating to an external appearance or audio of a living being e.g. individual images or audio of a user stored in a database 32; sec 0029, 0030, 0031), the stored data being set corresponding to the robot (according to Onodera it is obvious that data of different faces or different audio are stored to correspond to different robots; sec 0029, 0030, 0031), to: 
detect external appearance or audio of a living being (i.e. using camera 40 or microphone 41 in conjunction with the controller 10 to detect appearances and audio of a living being; sec 0029, 0030); and 
cause the robot to derive a similarity rating (i.e. performing a comparison between data stored in the memory and detected external appearance or audio of the living being; citing, “…a degree of similarity equal to or higher than a threshold…”, sec 0029) by comparison of (i) the stored data stored in the memory (prestored data in the database 31 is compared with recently detected data, sec 0029, 0030, 0031) and (ii) the detected external appearance or audio of the living being (recently detected image or audio data of a living being, sec 0029, 0030, 0031); and 
cause the robot to execute an operation in accordance with the derived similarity rating (based on the similarity rating the robot is controlled to interact with the user, i.e. the robot is caused to speak or make facial expressions or read out names or interact with a user in accordance with the similarity rating; sec 0031, 0037, 0040, 0041, 0044).

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. 

The examiner respectfully disagree.  Original claim 2 recites, “The robot according to claim 1, wherein the processor calculates, a similarity rating between (i) the preferences of the robot regarding the external appearance or audio indicated by the liking data and (ii) the detected external appearance or audio of the living being, and  15by controlling the robot, causes the robot to execute the operation in accordance with the calculated similarity rating.”  Nothing in original claim 2 teaches are suggests , “individuality data…..” as recited in the claims.  In addition, sec 0041 recites, “[0041] The control unit 110 includes a central processing unit (CPU), a read only memory (ROM), and a random access memory (RAM). The CPU is, for example, a microprocessor or the like that performs various types of processing and operation. In the control unit 110, the CPU loads a control program stored in the ROM and controls the entire motion of the robot 100 using the RAM as a work memory.”  Again Nothing in original claim 2 teaches are suggests , “individuality data…..” as recited in the claims.  
It is believed that the rejection is proper, the rejection stands.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mott Adam can be reached on 571 270 5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/RONNIE M MANCHO/            Primary Examiner, Art Unit 3664